Citation Nr: 1760733	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-29 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis involving multiple joints.

2.  Whether new and material has been received to reopen a claim for service connection for residuals of pneumonia.

3.  Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in July 2017.

The petition to reopen the claim for service connection for residuals of pneumonia is reopened and this issue based on the merits is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the videoconference held on July 10, 2017, the Veteran withdrew his appeal for service connection for rheumatoid arthritis involving multiple joints.

2.  In an unappealed rating decision dated in December 1979, the RO denied a claim of service connection for residuals of pneumonia. 

3.  In unappealed decisions dated in March 1980, October 1988, and May 2012, the RO denied the petition to reopen the claim for service connection for residuals of pneumonia.

4.  The evidence added to the record since the May 2012 rating decision that last denied the petition to reopen a claim for service connection for residuals of pneumonia, is new and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of pneumonia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, by the Veteran, for rheumatoid arthritis involving multiple joints, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The March 1980, October 1988, and May 2012 RO decisions that addressed the claim for service connection for residuals of pneumonia are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).
 
3.  New and material evidence has been received, and the claim for service connection for residuals of pneumonia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for rheumatoid arthritis involving multiple joints

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for service connection for rheumatoid arthritis involving multiple joints and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Whether new and material evidence has been received to reopen a claim for service connection for residuals of pneumonia 

The RO first considered and denied the Veteran's claim for service connection for residuals of pneumonia in March 1979 which was confirmed by rating actions dated in December 1979 and March 1980.  Evidence considered at that time included the Veteran's service treatment records, VA examination, and private medical record.  The Veteran was notified of the decision and of his appellate rights by letter dated March 28, 1980.  He did not appeal.  Therefore, the March 1980 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In May 1988, the Veteran filed a petition to reopen the claim for service connection for pneumonia residuals.   On October 17, 1988, the Veteran was notified that since he failed to submit any new medical evidence, his petition to reopen the claim for service connection for pneumonia residuals was denied.  

In May 2010, the Veteran filed a petition to reopen the claim for service connection for pneumonia residuals.  The additional evidence received by the RO included private medical records showing diagnoses of chronic obstructive pulmonary disease (COPD) and bronchitis, as well as a September 2011 report of VA medical examination and opinion (which indicated that the it was less likely than not that the Veteran's respiratory disorders were related to military service).  On June 4, 2012, the Veteran was notified of the denial of his petition to reopen the claim for service connection for pneumonia residuals.  

However, on July 20, 2012, the RO received additional VA outpatient records dated in 1997 as well as variously dated laboratory results.  On July 21, 2012, according to a VA Form 21-0821, Report of General Information, the Veteran called the VA local RO, wherein he related that he had submitted new evidence.  Although the submission of additional evidence does not extend the period for initiation of an appeal by submission of a NOD, additional evidence submitted by the Veteran within one year of the rating decision in question requires application of 38 C.F.R. § 3.156(b) and a consideration of whether such additional evidence is new and material evidence.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board observes that although the VA outpatient records were submitted within the one year period after the May 2012 rating decision, it is not new and material evidence under 38 C.F.R. § 3.156(b).  The VA outpatient records were not related to any pulmonary treatment or otherwise related to the claim for pneumonia residuals.  Thus, although new evidence was submitted within one year of the May 2012 rating decision, it was not material.  Thus, the May 2012 rating decision is final and is not subject to revision on the same factual basis.  8 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

As noted, VA may reopen a previously and finally disallowed claim when 'new and material' evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether the denial was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

In this regard since the May 2012 rating action; the Board finds that the new evidence-in particular the testimony of the Veteran, in which he reports that physicians have informed him that his inservice pneumonia has left him susceptible to chronic respiratory diseases to include COPD and chronic bronchitis -is so significant that this evidence must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for residuals of pneumonia is reopened. 



ORDER

The petition to reopen the claim of entitlement to service connection for residuals of pneumonia is granted.


REMAND

As noted above, at the July 2017 videoconference, the Veteran reported that physicians have informed him that due to his initial onset of pneumonia, he is more susceptible to respiratory diseases, to include bronchitis and COPD.  VA examination and opinion are needed. 

The Veteran also reported at the videoconference that he experiences 3-4 episodes of pneumonia a year and that he was receiving treatment from the Sacramento Valley VA Medical Center.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Sacramento Valley VA Medical Center since August 2017.

2. Schedule appropriate VA examination to determine the nature and etiology of any currently diagnosed respiratory disorder. After a thorough review of the record, the examiner is asked to provide an opinion as to whether any diagnosed respiratory disorder as least as likely as not (probability of at least 50 percent) directly related to the Veteran's service. The examiner should identify all past and current manifestations of any pneumonia residuals.


The examiner must specifically address: 

1) inservice respiratory problems to include episodes of treatment in November 1971 (cold/chest congestion), May 1972 (RLL pneumonia), September 1972 (URI), April 1973 (URI), December 1974 (bronchitis/flu), and May 1978 (mild bronchitis).  
2) the Veteran's report of any manifestations during and after his active service in determining whether any disability is related to military service. 
3) whether the Veteran's initial onset of pneumonia made him more susceptible to later diagnosed respiratory disorders.    

The examiner should provide an explanation for all opinions expressed.

3. Then readjudicate the claim in light of this and all other additional evidence.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


